             0:19-cv-02346-TLW-PJG                  Date Filed 06/29/20        Entry Number 19           Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                        Robert Jackson,
                          Plaintiff
                             v.                                            Civil Action No.      3:19-02346-TLW


    Officer Sturkey; Officer Smith; Lee Infirmary
                       SCDC,
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of           dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the plaintiff shall take nothing of the defendants and this action is dismissed without prejudice for failure to
prosecute pursuant to Rule 41 of the FRCP.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable Terry L. Wooten, Senior United States District Judge presiding. The Court having
dismissed the action pursuant to FRCP 41.


Date: June 29, 2020                                                       CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
